--------------------------------------------------------------------------------

Exhibit 10.29
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 4th
day of January 2013 by and between Telos Corporation, a Maryland corporation,
for itself and its subsidiary companies, divisions, affiliates and operating
entities (the “Company”) and Jefferson V. Wright (the “Executive”).


WHEREAS, the Company and the Executive each desire to enter into an employment
relationship and to set forth their understanding through this Employment
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Executive and the Company hereby agree as follows:


1.            Performance of Services. The Executive’s employment with the
Company shall be subject to the following:



(a) Subject to the terms of this Agreement, the Company hereby agrees to employ
the Executive as its Executive Vice President and General Counsel during the
Agreement Term (as defined below).




(b) During the Agreement Term, the Executive shall devote full time (paid time
off and other authorized leave excepted) and best efforts, energies and talents
to serving the Company as an employee.




(c) The Executive agrees to perform his duties faithfully, efficiently and with
integrity subject to the direction of the Company.  The Executive will have such
authority, power, responsibilities and duties as are inherent in such position
and necessary to carry out such responsibilities and the duties required
hereunder, as well as any additional duties and authority granted to him by the
Company’s Chief Executive Officer and/or Board of Directors (the “Board of
Directors”).




(d) Notwithstanding the foregoing, including paragraph 1 (b) above, during the
Agreement Term, the Executive may devote reasonable time to activities other
than those required under this Agreement, including activities involving
professional, charitable, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other profit or not-for-profit organizations, and similar activities, to the
extent that such other activities do not, in the sole discretion of the Company,
inhibit or prohibit the performance of the Executive’s duties under this
Agreement or conflict in any material way with the Company’s business.  Company
acknowledges and agrees that Executive may remain associated with the law firm,
Miles & Stockbridge P.C. (the “Firm”), in an “Of Counsel” capacity where he will
be able to perform non-billable work (including mentoring of more junior
lawyers), engage in business development efforts for clients other than the
Company, and perform limited billable work for clients other than the Company. 
Executive agrees that all work performed for Company by Executive will be in his
capacity as an employee and officer of Company and not in his capacity as Of
Counsel for the Firm, and that none of the work performed as Of Counsel for the
Firm will be for or related to the Company.  In order to avoid any conflicts of
interest, the compensation arrangement agreed to by Executive with the Firm is
structured so that no compensation that the Executive will earn from the Firm
will be related to or earned as a result of work performed by either Executive
or other lawyers at the Firm for Company or as a result of any business
relationship between Company and the Firm.  Executive’s cumulative work for the
Firm as permitted in this subparagraph will not exceed approximately 200 hours
per year.




--------------------------------------------------------------------------------

(e) The Executive shall not be required to perform services under this Agreement
during any period in which determined as Disabled (as defined below).




(f) The “Agreement Term” shall be the period beginning on January 1, 2013 for a
one year period, and thereafter shall automatically renew for consecutive one
year periods unless terminated in accordance with the provisions hereof.



2.            Compensation and Benefits.  While the Executive is employed by the
Company pursuant to this Agreement, the Company shall compensate him for his
services as follows:



(a) Base Salary.  The Executive shall receive an annual base salary of Three
Hundred and Fifty Thousand Dollars ($350,000.00), effective as of December 31,
2012 (the “Salary”), plus any salary increases authorized during the Agreement
Term, if any, payable in accordance with the Company’s payroll cycle.




(b) Bonus.  The Executive shall have the opportunity to participate in a bonus
plan for which he is eligible under the terms and conditions as defined by the
Company.  Any bonus for the Executive shall be subject to the then-existing
requirements of the Company governing internal recommendation and approval of
such bonus.  Any such bonus payment shall be paid to the Executive per the bonus
plan.




(c) Stock Options and Restricted Stock Grants. The Executive shall be eligible
for additional stock options and restricted stock grants under any of the
Company’s stock option and restricted stock plans in an amount recommended by
the Management Development and Compensation Committee and approved by the Board
of Directors.  Such options and/or grants shall be subject to the terms and
conditions of the applicable standard stock option and restricted stock plans
and agreements adopted by the Company.




(d) Expense Reimbursement.  While the Agreement is in effect, the Company will
reimburse the Executive for all reasonable and necessary business expenses
incurred by the Executive in connection with the performance of his duties for
the Company, including dues for bar associations and professional
organizations.  Such reimbursement is subject to the submission to the Company
by the Executive of appropriate documentation and/or vouchers, and will be made
in accordance with the customary business procedures of the Company for expense
reimbursement, as may from time to time be established.

 
Employment Agreement 2013
Jefferson V. Wright


2

--------------------------------------------------------------------------------

(e) Paid Time Off.  While the Agreement is in effect, in each fiscal year of the
Company, the Executive shall be eligible to accrue paid time off, subject to the
terms of the current benefits policy.




(f) Other Benefits.  The Executive shall be eligible to participate in any and
all plans maintained by the Company to provide benefits for its salaried senior
executives, including, without limitation, any pension, profit sharing or other
retirement plan, any life, accident, disability, medical, hospital or similar
group insurance program and any other benefit plan, subject to the normal terms
and conditions of such plans.



3.            Termination.  The Executive’s employment with the Company pursuant
to this Agreement may terminate under the following circumstances, hereinafter
referred to as “Termination”.


(a)
Death.  The Executive’s employment hereunder shall terminate upon his death.




(b) Disability. If the Executive becomes Disabled, the Company may terminate
Executive’s employment. For purposes of this Agreement, the Executive shall be
deemed to be “Disabled” if (i) eligible for disability benefits under the
Company’s long-term disability plan, or (ii) has a physical or mental disability
which renders Executive incapable, after reasonable accommodation, of performing
substantially all of Executive’s duties hereunder for a period of 180 days
(which need not be consecutive) in any 12-month period.  In the event of a
dispute as to whether the Executive is Disabled, the Company may, at its
expense, refer Executive to a licensed practicing physician of the Company’s
choice and the Executive agrees to submit to such tests and examination as such
physician shall deem customary and appropriate.




(c) Cause.  The Company may terminate the Executive’s employment hereunder
immediately and at any time for Cause by written notice to the Executive
detailing the basis for the Cause termination.  For purposes of this Agreement,
“Cause” means (i) gross negligence or willful and continued failure by the
Executive to substantially perform his duties as an employee of the Company
(other than any such failure resulting from incapacity due to physical or mental
illness); (ii) Executive’s dishonesty, fraudulent misrepresentation, willful
misconduct, malfeasance, violation of fiduciary duty relating to the business of
the Company; or (iii) conviction of a felony.




(d) Without Cause.  The Company may terminate the Executive’s employment
hereunder immediately and at any time without Cause by written notice to the
Executive.




(e) Termination by Executive.  The Executive may terminate his employment
hereunder at any time for any reason by giving the Company prior written notice
not less than thirty (30) days prior to such termination.




(f) Termination upon a Change in Control.  The Executive’s employment hereunder
shall terminate automatically and such termination shall be considered to be
without Cause (as defined above) upon the occurrence of a Change in Control (as
defined below).

 
Employment Agreement 2013
Jefferson V. Wright


3

--------------------------------------------------------------------------------

(g) Mutual Agreement.  This Agreement may be terminated at any time by mutual
written agreement of the parties.




(h) Date of Termination.  “Date of Termination” means the last day that the
Executive is employed by the Company under the terms of this Agreement or, in
the event of a Change in Control, the date of the Change in Control, provided
that Executive’s employment is terminated in accordance with one of the
foregoing provisions in this paragraph 3.



4.            Rights Upon Termination.   The Executive’s right to payments and
benefits under this Agreement for periods after his Date of Termination shall be
determined in accordance with the following:



(a) If, prior to the occurrence of a Change in Control, the Company terminates
the Executive’s employment for Cause in accordance with paragraph 3(c) above, or
if the Executive terminates his employment in accordance with paragraph 3(e)
above, the Company shall pay to the Executive:




(i) A lump-sum payment equivalent to the remaining unpaid portion of the
Executive’s Salary for the period ending on the Date of Termination.




(ii) A lump-sum payment for all accrued and unused Paid Time Off.




(iii) Any other payments or benefits to be provided to the Executive by the
Company pursuant to any employee benefit plans or arrangements adopted by the
Company, to the extent such payments and benefits are earned and vested as of
the Date of Termination, or are required by law to be offered for periods
following the Date of Termination. In addition, any bonus which has been earned
by Executive and approved by the appropriate corporate authorities but which
remains unpaid as of the date of Date of Termination shall be paid to Executive
at such time and in such manner as if Executive had continued to be employed by
the Company.




(b) If, prior to the occurrence of a Change in Control, the Company terminates
the Executive’s employment without Cause in accordance with paragraph 3(d)
above, by mutual agreement in accordance with paragraph 3(g) above, or due to
Disability in accordance with paragraph 3(b) above, the Executive shall be
entitled to the amounts payable under paragraph 4(a), and in addition, the
Executive shall be entitled to monthly payments over a 18-month period of an
amount equal to the amount of monthly salary which the Executive was being paid
as of the Date of Termination.  Such payments will commence as of the month
following the date that the Executive incurs a separation from service, as such
term is defined in the context of Section 409A of the Code (as defined below). 
Such payments will continue over the 18-month period in accordance with the
Company’s normal payroll cycle.  In the event that the Executive dies prior to
the completion of the 18-month payment cycle, any amounts remaining unpaid as of
the date of Executive’s death will be paid to Executive’s estate in lump sum.

 
Employment Agreement 2013
Jefferson V. Wright


4

--------------------------------------------------------------------------------

(c) If, prior to the occurrence of a Change in Control, the Executive’s
employment is terminated due to death, the Executive’s estate shall be entitled
to the amounts payable under paragraph 4(a), and in addition, the Executive’s
estate shall be entitled to a lump-sum payment of an amount equal to the amount
of monthly salary which the Executive was being paid as of the Date of
Termination times 18 months.




(d) Upon termination of the Executive’s employment as a result of a Change in
Control in accordance with paragraph 3(f), Executive shall be entitled to the
amounts payable under paragraph 4(a), and in addition, the Executive shall be
entitled to a lump-sum payment of an amount equal to the following: (1) the
amount of monthly salary which the Executive was being paid as of the Date of
Termination times 18 months; plus (2) one and one-half (1 ½) times the Average
Bonus Amount (as defined below).  For purposes of this Agreement, “Average Bonus
Amount” shall equal (x) if, at the time the Change in Control occurs, the
Executive has been employed by the Company for two years or more, the average
amount of the bonus to be earned for the then-current year (i.e. the year in
which the Change in Control occurs) and the bonuses received for the two
immediately prior years; (y) if, at the time the Change in Control occurs, the
Executive has been employed by the Company for more than one year but less than
two years, the average amount of the bonus to be earned for the then-current
year and the bonuses received for the prior year; and (z) if, at the time the
Change in Control occurs, the Executive has been employed by the Company for
less than one year, the amount of the bonus to be earned for the then-current
year. For purposes of calculating the Average Bonus Amount, the amount of the
bonus for the then-current year shall equal the amount earned or scheduled to be
earned by the Executive as if the bonus targets set in the bonus plan have been
met.  Such payments in lump sum shall be made contemporaneously with the
consummation of the transaction or the election of directors that constitutes
the Change in Control. “Change in Control” means an occasion upon which (i) any
one person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a member of the Board of
Directors or fiduciary holding securities under an employee benefit plan of the
Company or a corporation controlled by the Company, acquires (either directly
and/or through becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act)), directly or indirectly, securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (or has acquired securities representing 50% or more of
the combined voting power of the Company’s then outstanding securities during
the 12-month period ending on the date of the most recent acquisition of Company
securities by such person); or (ii) during any period of twelve (12) consecutive
months , a majority of the members of the Board of Directors is replaced by
directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of the appointment or
election; or (iii) any one person, or more than one person acting as a group (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the
Company’s assets.  Each Change in Control event described in this paragraph is
intended to constitute a change in ownership or effective control of the Company
or in the ownership of a substantial portion of the Company’s assets within the
meaning of Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended (“Code”), and the IRS guidance issued thereunder and this Agreement
shall be interpreted accordingly.  Notwithstanding anything to the contrary set
forth in this Agreement, the Executive shall not be entitled to any payments
under paragraphs 4(a), 4(b), or 4(c) upon Termination if the Executive receives
the payments under this paragraph 4(d) upon a Change in Control.

 
Employment Agreement 2013
Jefferson V. Wright


5

--------------------------------------------------------------------------------

(e) In the event that the Executive’s employment is terminated for any reason
discussed in paragraphs 4(b), 4(c) or 4(d), in addition to the amounts payable
under paragraphs 4(b), 4(c) or 4(d) as applicable, the Executive or the
Executive’s estate shall be entitled to the following:




(i) Immediate vesting of the unvested portion of any outstanding stock option
and any outstanding share of restricted stock, notwithstanding any contrary
terms in any stock option or restricted stock agreement applicable to Executive.




(ii) Cash payments equal to eighteen (18) months of premium payments for medical
and dental coverage.  The amount of the monthly payments shall be equal to the
amount of the “applicable premium” as determined pursuant to the terms of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
(without regard to whether or not the Executive elects COBRA continuation
coverage) based on the Executive’s choices under the Company’s plan as of the
Date of Termination and further based upon the current premiums as of the Date
of Termination, less the amount that the Executive was contributing for
coverage.  The Company benefits package in which the Executive participated will
cease as of the Date of Termination.




(iii) Cash payments equal to 18 months of benefit premiums based upon the
premium rate at the Date of Termination under the terms of the Company’s Group
Life Policy issued by CIGNA which allows the option to convert to an individual
policy for basic life and accidental death and dismemberment (AD&D) coverage. 
However, the cash payments shall be no more than the amount of the premiums that
the Company was paying as if the Executive was still employed.  This paragraph
shall not apply if the Executive’s employment is terminated per section 4(c).




(iv) Company will continue to pay the premiums to continue the Executive Life
Policy in which the Executive is the holder of the policy, for 18 months after
the Date of Termination.  The annual premium payment shall be imputed to the
Executive as income.  This shall not apply if the Executive’s employment is
terminated per section 4(c).




(v) Cash payments equal to the employer matching contribution, as if the
Executive was still a plan participant that would otherwise have been
contributed on Executive's behalf to the Code Section 401(k) program maintained
by the Company with respect to the 18-month period commencing on the Date of
Termination under the following assumptions:

 
Employment Agreement 2013
Jefferson V. Wright
6

--------------------------------------------------------------------------------

(a) Executive would have made a voluntary salary reduction contribution to the
Code Section 401(k) program with respect to the 18-month period based upon the
salary reduction election in effect on behalf of the Executive as of the Date of
Termination.




(b) No additional "constructive matching" payments will be made under this
provision with respect to a calendar year once the combination of the actual
matching contributions made on behalf of Executive to the Code Section 401(k)
program for such calendar year plus the "constructive matching" payments made to
Executive pursuant to this provision for such calendar equal the maximum amount
of matching contributions that could have been allocated to Executive's account
under the terms of the Code Section 401(k) program with respect to such calendar
year.




(c) Except as otherwise contemplated by paragraph 4(e)(vi) below, the
"constructive matching" payments will be made at such times as the Company
remits the actual matching contributions to the Code Section 401(k) program.




(vi) If the Executive’s employment is terminated per paragraph 4(b), all
payments under paragraph this 4(e) shall be made on a periodic basis on the same
schedule as such benefits otherwise would have been payable as if the Executive
was still employed at the Company.  If the Executive’s employment is terminated
per paragraph 4(c) or paragraph 4(d), all payments under this paragraph 4(e)
shall be paid in a lump-sum payment at the same time the lump sum payment is
paid in accordance with paragraph 4(c) or paragraph 4(d).  Notwithstanding
anything to the contrary set forth in this Agreement, the Executive shall not be
entitled to receive the payments contemplated by this paragraph 4(e) upon the
termination of the Executive’s employment with the Company if the Executive
receives the payments under this paragraph 4(e) upon the termination of the
Executive’s employment as a result of a Change in Control.




(vii) If the Executive was receiving other benefits as of the Date of
Termination that are not listed above, and to the extent such payments or
benefits are earned and vested or are required by law to be offered to the
Executive for the 18-month period following the Date of Termination, then the
cash equivalent or arrangements for continuing coverage will be determined at
that time.  However, the cash payments shall be no more than the amount that the
Company was paying as if the Executive was still employed.




(viii) If any of the benefits listed above are no longer available to the
Executive as of the Date of Termination, then there will be no such payments
made to continue the benefits after the Date of Termination or its cash
equivalent.

 
Employment Agreement 2013
Jefferson V. Wright


7

--------------------------------------------------------------------------------

(f) The undertakings of the Company in connection with paragraphs 4(b), 4(c),
4(d),and 4(e), above, are contingent upon Executive’s or his estate’s compliance
with Sections 5, 6, 7 and 8 following termination or a Change in Control.




(g) To the extent required by Section 409A of the Code, if the Executive
separates from service with the Company for any reason other than death and the
Executive constitutes a “specified employee” as defined in Section 409A(2)(B)(i)
of the Code at the time of separation from service, then payment to the
Executive of any amounts pursuant to Section 4(b) or 4(d) and payment of any
cash amounts pursuant to Section 4(e) shall not be paid or commence until a date
that is six months following the date of the Executive’s separation from service
with the Company.  Upon the date which is six months following the date of
Executive’s separation from service, all previously accrued monthly amounts
shall be payable in a lump-sum and future amounts will continue to be paid
pursuant to the remaining term of the 18-month payment cycle.  The
above-referenced six month delay in payment shall only apply to the extent
required by Section 409A of the Code, such that such delay shall not apply to
payments made in connection with an involuntary termination of employment
provided such payments fall within the dollar threshold described in Treas. Reg.
§ 1.409A-1(b)(9)(iii).




(h) The Executive understands and agrees that he is obligated to pay all local,
state and federal taxes that are or may be owed from the payments specified in
this paragraph 4, and, as applicable, the payments will be subject to
appropriate tax withholding by the Company.



5.            Non-Competition.  During the Agreement Term and for a period of 24
months subsequent to the Date of Termination, the Executive shall not, without
the prior written consent of the Company, directly or indirectly, (i) own or
acquire in any manner any interest (other than the ownership solely for
investment purposes of not more than five percent (5%) of the shares of any
corporation, the shares of which are publicly and regularly traded on a national
securities exchange or in the over-the-counter market) in any person, firm,
partnership, company, association or other entity that competes with the Company
in the business of enterprise security solutions and services to customers in
the United States government and industry (the “Business”), (ii) be employed by,
or serve as an employee, agent, officer, director of, any person, firm,
partnership, corporation or provider of services competitive with the Business
of the Company, or (iii) provide financial, technical, marketing or other
assistance or act as a representative, broker, director, officer, employee,
advisor, consultant or agent of any person or entity that is competitive with
the Business of the Company.  Notwithstanding anything to the contrary set forth
in this Agreement, the provisions of this paragraph 5 shall survive the
termination of the Executive’s employment hereunder and the termination of this
Agreement.
 
Employment Agreement 2013
Jefferson V. Wright
8

--------------------------------------------------------------------------------

6.            Confidentiality.  The Executive promises that he will receive,
develop and hold Confidential Information (as defined below) in strict
confidence and will not use or disclose Confidential Information, or make copies
of any documents containing Confidential Information, except in furtherance of
the Business of the Company, unless the Board of Directors provides prior
written consent.  The Executive further agrees to use reasonable efforts to
safeguard the Confidential Information and protect it from disclosure, misuse,
loss or theft. The foregoing promises of confidentiality shall not apply if and
to the extent that the Executive is ordered by a court or other governmental
agency to disclose Confidential Information, provided the Executive has given
the Company prompt written notice of the order or subpoena and provides all
reasonable cooperation necessary to limit such disclosure and to protect the
confidentiality of any Confidential Information so disclosed.  “Confidential
Information” means all nonpublic information (whether or not specifically
labeled or identified as confidential), that has been or is disclosed to,
developed or learned by the Executive as a result of employment with the Company
and that relates to the business, finances, products, services, customers,
research or development of the Company or third parties with whom the Company
does business or from whom the Company receives information. The definition of
Confidential Information includes, but is not limited to, the following: access
codes, security devices and naming conventions used in software and hardware
systems; databases of information; other proprietary software; proprietary
specifications for hardware and software platforms, the identity and
transactions with customers, clients and suppliers; marketing product and
service plans, objectives and strategies; tactical objectives, approaches, and
competitive advantages; internal financial information; specialized marketing
programs related to products and services offered or under development by the
Company (or any parent or affiliate of the Company); data and reports related to
marketing programs; proprietary systems and operations manuals; proprietary
training manuals; proprietary technical and scientific know-how, data and
strategies; the Company’s information gathering processes and compilations of
information; and information disclosed to the Company by its business partners,
licensees, customers and clients in reliance on promises that its
confidentiality will be preserved.  Notwithstanding anything to the contrary set
forth in this Agreement, the provisions of this paragraph 6 shall survive the
termination of the Executive’s employment hereunder and the termination of this
Agreement.


7.            Non-Solicitation.



(a) The Executive recognizes that the Company incurs significant expense in
training employees to provide services in accordance with the Company’s Business
and that the Company will disclose Confidential Information to each such
employee.  The Executive promises that, during the Agreement Term and for a
period of 24 months subsequent to the Date of Termination, the Executive will
not, without the prior written consent of the Company, knowingly hire, directly
or indirectly, any person then employed by the Company, or knowingly solicit,
directly or indirectly, such a person either to terminate or diminish employment
with the Company, or to work for any other person or entity, whether or not a
competitor, and the Executive shall not approach any such employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity.




(b) The Executive also acknowledges that the Company incurs significant expense
in developing business partners, licensees, customers and clients.  The
Executive promises that, during the Agreement Term and for a period of 24 months
subsequent to the Date of Termination, the Executive will not, without the prior
written consent of the Company, knowingly directly or indirectly, solicit any
customer, business partner, licensee or client of the Company to terminate or
diminish its business relationship with the Company or to purchase any product
or service that is or may be used as a substitute for any product or service of
the Company, and the Executive shall not knowingly approach any such customer,
supplier, lessor or lessee for such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity.

 
Employment Agreement 2013
Jefferson V. Wright


9

--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary set forth in this Agreement, the
provisions of this paragraph 7 shall survive the termination of the Executive’s
employment hereunder and the termination of this Agreement.



8.            Non-Disparagement.  During the Agreement Term and for a period of
24 months subsequent to the Date of Termination, neither the Company nor the
Executive will publish, including but not limited to, with the media, directly
or indirectly, disparaging or negative comments concerning the other, whether or
not slanderous or libelous.  The Executive further agrees not to make public,
directly or indirectly, disparaging comments concerning any former or current
employee, officer or director of the Company.  The Company further agrees that
neither it nor its officers or directors will comment negatively, formally or
informally, with respect to or concerning the Executive’s performance of his
duties at or any reason for departure from the Company or his ability,
experience, or qualifications with respect to similar employment. 
Notwithstanding anything to the contrary set forth in this Agreement, the
provisions of this paragraph 8 shall survive the termination of the Executive’s
employment hereunder and the termination of this Agreement.


9.            Restrictions Reasonable.   Executive agrees that the restrictions
set forth in Sections 5 (Non-Competition), 6 (Confidentiality), 7
(Non-Solicitation), and 8 (Non-Disparagement) are reasonable, proper and
necessitated by the legitimate business interests of the Company, and do not
constitute an unlawful or unreasonable restraint upon Executive’s ability to
earn a living. Executive acknowledges that it may be impossible to assess the
monetary damages occurred by Executive’s violation of sections 5, 6, 7 or 8 of
this Agreement, that violations of those sections will be material breaches of
this Agreement and will cause irreparable injury to the Company. Accordingly,
Executive agrees that Company will be entitled, in addition to all other rights
and remedies which may be available, to an injunction enjoining and restraining
Executive and any other involved party from committing a violation of this
Agreement, and Executive consents to the issuance and entry of such injunction.
In addition, Company will be entitled to such damages as it can demonstrate that
it sustained by reason of the violation of this Agreement by the Executive
and/or others. The parties agree that in the event of any litigation to enforce
or interpret this Agreement, the prevailing party will be entitled to recover
all costs, including reasonable attorney’s fees, from the non-prevailing party.
In the event Company enforces this section through a Court Order, Executive
agrees that the restriction on Executive following termination of employment set
forth in this Agreement shall remain in effect for a period of one year from the
date of the final Court Order enforcing this Agreement.


10.         Return of Materials. Upon the Executive’s Date of Termination, or at
any time upon the Company’s request, the Executive (or if deceased, the
Executive’s personal representative) shall promptly deliver to the Company
without retaining copies, all tangible things that are or contain Confidential
Information.  The Executive or such personal representative shall also promptly
deliver to the Company all computer print-outs, books, software manuals and
directions, floppy disks and other such media for storing software and
information, work papers, files, customer lists, supplier lists, employee lists,
telephone and/or address books, Rolodex or equivalent cards, memoranda,
appointment books, calendars, employee manuals, sales aides, keys and other
tangible things provided to the Executive by the Company, or authored in whole
or in part by the Executive within the scope of his employment by the Company,
even if they do not contain Confidential Information; provided that the
Executive shall not be required to deliver personal files and personal
information unrelated to the Company’s business.  At the time of such
deliveries, the Executive shall disclose to the Company any passwords or other
knowledge required to access and use any of the foregoing.  The Executive
acknowledges that he does not have, and will not acquire, any ownership rights
in such materials and things.
 
Employment Agreement 2013
Jefferson V. Wright
10

--------------------------------------------------------------------------------

11.         Section 409A.  To the extent applicable, it is intended that the
compensation arrangements set forth in this Agreement be in full compliance with
Section 409A of the Code. This Agreement shall be construed in a manner to give
effect to such intention.


12.         Nonalienation.  The interests of the Executive under this Agreement
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by the Executive’s
creditors or beneficiaries.


13.         Successors.  This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business.


14.         Notices.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice):


To the Company:
To the Executive:
Telos Corporation
Jefferson V. Wright
19886 Ashburn Road
19886 Ashburn Road
Ashburn, VA  20147
Ashburn, VA  20147
Attn.:  Legal Department
 



15.        Severability.  The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).


16.        Waiver of Breach.  No waiver of either party hereto of a breach of
any provision of this Agreement by the other party will operate or be construed
as a waiver of any subsequent breach by such other party.  The failure of either
party to take any action by reason of such breach will not deprive such party of
the right to take action at any time while such breach continues.
 
Employment Agreement 2013
Jefferson V. Wright
11

--------------------------------------------------------------------------------

17.        Amendment.  This Agreement may be amended or canceled only by mutual
agreement of the parties in writing.  So long as the Executive lives, no person,
other than the Executive and the Company, shall have any rights under or
interest in this Agreement or the subject matter hereof.


18.        Choice of Law and Forum Selection.  This Agreement shall be governed
by the laws of the Commonwealth of Virginia as to its validity, interpretation
and enforcement.  Should it be necessary for the Company to file suit, exclusive
jurisdiction will lie in the courts of the Commonwealth of Virginia.


19.        Survival of Agreement.  Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall survive the termination of the Executive’s employment with the Company.


20.        Entire Agreement.   This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof.


21.        Acknowledgement by Executive.  The Executive represents to the
Company that he is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, that he has read this Agreement
and that he understands its terms. The Executive acknowledges that, prior to
assenting to the terms of this Agreement, he has been given a reasonable time to
review it, to consult with counsel of his choice, and to negotiate at
arm’s-length with the Company as to the contents. The Executive and the Company
agree that the language used in this Agreement is the language chosen by the
parties to express their mutual intent, and that no rule of strict construction
is to be applied against either party hereto.


*                    *                    *


IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, as of the
date above first written.


EXECUTIVE
 
TELOS CORPORATION
 
 
 
 
 
/s/ Jefferson V. Wright
 
/s/ John B. Wood
 
 
 
 
 
Jefferson V. Wright
 
John B. Wood
 
EVP, General Counsel
 
Chief Executive Officer
 



Employment Agreement 2013
Jefferson V. Wright
 
 
12

--------------------------------------------------------------------------------